Case: 09-20866 Document: 00511352353 Page: 1 Date Filed: 01/14/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          January 14, 2011

                                     No. 09-20866                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee
v.

DAVID HENRY ANTHONY, also known as David Stubblefield, also known as
David Anthony Chacon,

                                                   Defendant - Appellant




                    Appeal from the United States District Court
                         for the Southern District of Texas
                               DCDN 4:08-CR-522-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       The CJA-appointed counsel representing David Anthony has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Anthony has filed a response. Our independent review of
the record, counsel’s brief, and Anthony’s response discloses no non-frivolous
issue for appeal.       Accordingly, counsel’s motion for leave to withdraw is



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-20866 Document: 00511352353 Page: 2 Date Filed: 01/14/2011

                               No. 09-41001

GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                    2